— Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered January 18, 1991, upon a verdict convicting defendant of the crime of promoting prison contraband in the first degree.
We initially find no merit to defendant’s contention that he was subjected to double jeopardy because the same incident gave rise to both a criminal indictment and a prison discipli*957nary proceeding. This court has specifically rejected this argument (see, People v Frye, 144 AD2d 714, lv denied 73 NY2d 891; People v Lane, 132 AD2d 855, lv denied 70 NY2d 801). We likewise reject defendant’s claim that the verdict was not supported by sufficient evidence and was against the weight of the evidence. The eyewitness testimony of the correction officer, who observed defendant place a metal rod on a window sill and then immediately recovered the rod, amply supports the jury’s determination that defendant had committed the crime of promoting prison contraband in the first degree (see, People v Brown, 176 AD2d 408, 409 lv denied 79 NY2d 853). Finally, given defendant’s extensive criminal record, we find unpersuasive the contention that County Court abused its discretion in imposing a prison sentence of ZVi to 5 years (see, People v Brown, supra, at 409; People v Tarver, 135 AD2d 871, 872, lv denied 71 NY2d 903).
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed.